i          i     i                                                                              i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00691-CR

                                           IN RE Jason MIEARS

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: October 6, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 23, 2010, relator Jason Miears filed a petition for writ of mandamus,

complaining of the trial court’s failure to grant him a continuance with regard to the hearing on

relator’s pro se motion to recuse Judge Ron Rangel. The court has considered relator’s petition and

is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                       PER CURIAM
DO NOT PUBLISH




1
 … This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding. However, the ruling relator
complains of was made by Judge Dick Alcala, who was assigned to hear relator’s pro se motion to recuse Judge Rangel.